FedFirst Financial Corporation 8-K Exhibit 16.0 October 2, 2009 Securities and Exchange Commission treet, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for FedFirst Financial Corporation (the “Company”). We have read the Company’s disclosure set forth in Item 4.01 “Changes in Registrant’s Certifying Accountant” of the Company’s Current Report on Form 8-K dated October 02, 2009 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ Beard Miller Company LLP
